internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-117690-01 date date number release date index number company state shareholders a b c d e dear this letter responds to your letter dated date as well as additional correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that company's s_corporation_election was inadvertently invalid facts company was incorporated on a under the laws of state pursuant to a resolution of its board_of directors dated b company elected on c under sec_1362 to be treated as an s_corporation effective d company filed an s_corporation income_tax return form_1120s for tax_year e for the same year the shareholders filed their individual_income_tax_return form_1040 consistent with company being an s_corporation the internal_revenue_service notified company that its form_1120s could not be processed because there was no s_corporation_election form on file with the service in response to this notice company sent the service a copy of its form_2553 dated c the service notified company that the form_2553 was incomplete due to the lack of shareholder signatures company represents that the omission of shareholder signatures on the form_2553 was unintentional law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation on the day the election is made consent to the election sec_1_1362-6 of the income_tax regulations provides that a shareholder’s consent must be in the form of a written_statement that sets forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder’s tax_year ends the name of the s_corporation the corporation’s taxpayer_identification_number and the election to which the shareholder consents the statement must be signed by the shareholder under penalties of perjury sec_1_1362-6 provides that the consent of a shareholder to an election by a small_business_corporation under sec_1362 may be made on form_2553 or on a separate statement in the manner described in sec_1 b sec_1362 provides that if- a an election under sec_1362 by any corporation was not effective for the tax_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary the conference_report on the small_business job protection act of p_l_104-188 provides that the service should be reasonable in exercising this authority and apply standards that are similar to those applied under present law to inadvertent subchapter_s terminations h_rep_no 104th cong 2d sess 1996_3_cb_741 sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent based solely on the facts and representations submitted by company we conclude that company's s_corporation_election was inadvertently invalid within the meaning of sec_1362 consequently we rule that company will be treated as an s_corporation beginning d and thereafter unless company’s s election otherwise terminates under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the eligibility of company to have elected under sec_1362 to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
